DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant response/argument filed 02/16/2021. Claims 1, 2, 5-7, 11, 13-20, 22, and 25-27 have been amended. Claims 3-4, 9, 12, 21, 23-24, and 28-31 were previously cancelled, and claims 8 and 10 are hereby cancelled. Accordingly, claims 1-2, 5-7, 11, 13-20, 22, and 25-27 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 11, 13-20, 22, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a crest of a slope” in line 6 and “the crest of a slope” in line 9. It is not clear if “a slope” in line 9 refers to the same slope in line 6. The examiner recommends 
	Claim 1 recites “the driving surface” in line 12. There exists insufficient antecedent basis for this limitation in the claim. The examiner recommends changing “a gradient of the driving surface” to “a gradient of a driving surface”.
Claims 2, 5-7, 11, 13-20, 22, and 25 recite “a speed control system” which references to “a speed control system” in claim 1. It is not clear if “a speed control system” in the stated claim refer back to “a speed control system” in claim 1. The applicant is advised to change “a speed control system” in the stated claims to “the speed control system”. 
	Claims 2, 5-7, 11, 13-20, 22, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on a rejected independent claim 1 and for failing to cure the deficiencies cited above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 5-7, 11, 13-18, and 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Follen et al. US20170129492 A1 (henceforth Follen)

Regarding claim 1:
Follen discloses:
A speed control system for a vehicle, the speed control system being configured to: automatically cause application of positive and negative torque, as required, to one or more wheels of the vehicle to cause a vehicle to travel in accordance with a target speed value
(In para 0003, “One example of a system, method, and apparatus includes a cruise speed controller that is configured to automatically accelerate or decelerate a vehicle in anticipation of an upcoming hill. The automatic change in controlled speed is accomplished by estimating a change in speed of the vehicle in response to upcoming terrain and adjusting a reference control speed to accommodate that change.” A speed control system is configured to automatically accelerate or decelerate (i.e. application of positive/negative torque to one or more wheels of the vehicle) in anticipation of an upcoming hill. The application of positive/negative torque causes the vehicle to travel in accordance with a target speed value (i.e. an automatic change in controlled speed) when going up/down a hill in cruise control mode.)
the target speed value being stored in a memory of the speed control system;
(In para 0033, “A non-limiting example includes the speed reference determination module 250 configured to provide the vehicle speed reference command 252 to an output device which is a non-transient memory storage location. The vehicle speed reference command 252 is read from the non-transient memory storage location and utilized to adjust a speed reference for a vehicle, for example as a cruise control set speed adjustment.” As shown in Fig. 2, the speed reference determination module 250 provides the vehicle speed reference command 252 to a memory storage. This is utilized to adjust a speed reference for a vehicle such as cruise control set speed adjustment.)
 detect a crest of a slope ahead of the vehicle; wherein the speed control system is configured automatically to attempt to adjust a speed of the vehicle to cause the vehicle to travel at a predetermined crest speed value when the crest of a slope is detected ahead of the vehicle,
(Fig. 10a shows the cruise speed controller regulating the speed of vehicle 1010 as it descends a grade 1020 in a road and Fig. 10b depicts the velocities of vehicle 1010 before, during, and after it descends grade 1020. Fig. 10a and Fig. 10b shows the pre-downhill deceleration before vehicle 1010 reaches the crest which is detected (para 0057) ahead of the vehicle. In para 0063, “It is contemplated in some embodiments that the end of the distance "d" coincides with the beginning of a grade change such as that shown in FIG. 10, but in other embodiments the distance "d" is merely an effective distance in advance of a 
the predetermined crest speed value being determined based at least in part on terrain gradient information in respect of terrain prior to the crest, the terrain gradient information comprising information indicative of a gradient of the driving surface ahead of an instant location of the vehicle over a prescribed distance prior to the crest.
(In para 0066, “Turning now to FIG. 12, one implementation of either or both the pre-hill methodologies shown in FIGS. 10a, 10b, 11a, and 11b is shown in block diagram form. A grade of the upcoming terrain (whether uphill like grade 1020 or downhill like grade 1030) is provided to a speed change procedure 1100 that is used to compute a change in speed of the vehicle as a result of a grade in the terrain upon which the vehicle is travelling. The grade of the upcoming terrain can in some forms be continuously updated in the controller as the vehicle travels upon the terrain.” And in para 0051, “In certain embodiments, the surface classification may include one of an uphill surface, a downhill surface, 
control the speed of the vehicle to achieve the predetermined crest speed value at a predetermined speed location with respect to the crest of the slope, the predetermined speed location being determined at least in part based on the gradient information in respect of terrain prior to the crest, wherein if the gradient information indicates the driving surface is not inclined above a substantially horizontal plane by more than the first predetermined amount the predetermined speed location is a first, non-zero, speed distance ahead of the crest.
(In Fig. 10 and para 0056, “As suggested in the figure, at a distance "d" 1080 in advance of the grade 1020, the cruise reference speed begins a reduction in regulated velocity toward the droop lower bound 1060 which causes a resultant downward trend in vehicle velocity.” The distance “d” 1080 is determined (para 0068) by the length of pre-hill mode 1110 block in Fig. 12. The beginning of distance “d” 1080 is the predetermined speed location (i.e. where the vehicle begins speeding up or slowing down prior to a hill) and is determined based on 

(Fig. 10 shows the vehicle 1010 on a flat surface (i.e. a driving surface that is not inclined). At distance “d” 1080, the vehicle starts to reduce its velocity (para 0056) before the crest until it reaches velocity lower bound 1060. 
In para 0059, “the pre-hill control methodology of a change in speed "a" 1090 over the distance "d" 1080 shown in FIGS. 10a and 10b can create a cruise reference speed different from set speed only during the pre-hill regulation period, but in some forms the formulation of cruise reference speed and resultant regulation to that variable can extend past the distance "d" 1080 if desired.” Since the cruise reference speed (i.e. the speed after the crest) can extend past the distance d, then the speed location in which the vehicle achieves the crest speed is at a distance past ahead of distance “d’ (i.e. a speed distance ahead of the crest).


Regarding claim 2:
Follen discloses:
wherein the terrain gradient information comprises information indicative of the gradient of the driving surface substantially at the instant location of the vehicle.
(In para 0066, “A grade of the upcoming terrain (whether uphill like grade 1020 or downhill like grade 1030) is provided to a speed change procedure 1100 that is used to compute a change in speed of the vehicle as a result of a grade in the terrain upon which the vehicle is travelling. The grade of the upcoming terrain can in some forms be continuously updated in the controller as the vehicle travels upon the terrain” The terrain gradient information is continuously updates as the vehicle travels upon the terrain (i.e. at the instant location of the vehicle).)

Regarding claim 5:
Follen discloses:
wherein if the gradient information indicates the driving surface over the prescribed distance prior to the crest is inclined above a substantially horizontal plane by more than a first predetermined amount the predetermined crest speed value is set to a first crest speed value.


Regarding claim 6:
Follen discloses:
wherein if the gradient information indicates the driving surface is not inclined above a substantially horizontal plane by more than the first predetermined amount the predetermined crest speed value is set to a second crest speed value different from the first.
(As shown in Fig. 8, if the current section is flat (i.e. the driving surface is not inclined above a substantially horizontal plane by more than the predetermined amount), and the next section is a downhill, then the predetermined crest speed value is set to a pre-downhill slowdown. This specific example is also depicted in Fig. 10.)


Follen discloses:
wherein the first crest speed value is greater than the second crest speed value. 
(The first crest speed value (i.e. an pre-hill speed up) is greater than the second crest speed (i.e. a pre-downhill slowdown).)

Regarding claim 11:
Follen discloses:
wherein if the gradient information indicates the driving surface is inclined above a substantially horizontal plane by more than the first predetermined amount the predetermined speed location is set to be a second speed distance from the crest, wherein the second speed distance is substantially zero.
(Fig. 10 shows vehicle 1010 on a downhill (i.e. a driving surface that is inclined). At the bottom of the hill, the vehicle’s velocity is set to return to the driver’s set speed as shown in the image below. The speed location is at a second speed distance from the crest, where the speed distance value is substantially zero.  The vehicle’s speed is set to return to the driver’s set speed which is at a location at a distance from the crest that is nearly zero.)

    PNG
    media_image1.png
    388
    543
    media_image1.png
    Greyscale


Regarding claim 13:
Follen discloses:
wherein if the gradient information indicates the driving surface is inclined above the substantially horizontal plane by more than the first predetermined amount the second speed distance is set to a second distance beyond the crest.
(Fig. 11 shows vehicle 1010 on an uphill (i.e. a driving surface that is inclined). At the top of the hill, the vehicle’s velocity is set to return to the driver’s set speed as shown in the image below. The speed location is at a second speed distance from the crest, where the speed distance value is at a distance beyond the crest (as shown in the image below). The vehicle’s speed is set to return to the driver’s set speed which is at a location at a distance beyond the crest.)

    PNG
    media_image2.png
    390
    547
    media_image2.png
    Greyscale


Regarding claim 14:
Follen discloses:
configured to cause vehicle speed to begin to reduce to the predetermined crest speed value when the vehicle is at a predetermined control location, the predetermined control location being a predetermined control distance ahead of the predetermined speed location
(As shown in Fig. 10 and in para 0056, “As suggested in the figure, at a distance "d" 1080 in advance of the grade 1020, the cruise reference speed begins a reduction in regulated velocity toward the droop lower bound 1060 which causes a resultant downward trend in vehicle velocity. The cruise reference speed can follow a deceleration profile "a" 1090 as depicted in FIG. 10 which is illustrated as a straight line change occurring over a distance "d".” The vehicle 

Regarding claim 15:
Follen discloses:
wherein the predetermined control distance is calculated as the distance travelled by the vehicle at an instant target speed value in a predetermined time period.  
(The distance “d” 1080 (i.e. the control distance) is calculated based on the output dV. Fig. 12 further shows the change in velocity dV being provided in the Length of Pre-hill Mode block 1110 to determine the distance “d”. Furthermore, in para 0068, “the distance "d" 1080 can be calculated through a regression function such as d=C1+C2*dV.” The distance “d” is calculated using the change of speed dV. Since speed includes time, then the distance “d” is calculated at a speed value in a time period.)

Regarding claim 16:
Follen discloses:
wherein the predetermined control distance is calculated based at least in part on the gradient information in respect of the terrain prior to the crest.
,“The output dV of the speed change procedure 1100 is provided to a Length of Pre-Hill Mode procedure 1110 that determines the distance "d" 1080.”. The distance “d” 1080 (i.e. the control distance) is calculated based on the output dV. Fig. 12 further shows the change in velocity dV being provided in the Length of Pre-hill Mode block 1110 to determine the distance “d”. In the equation shown in para 0067, and the equation shown below, the change of speed dV includes P_grade, which represents the gradient of downhill 1020 as shown in Fig. 10a. Furthermore, in para 0068, “the distance "d" 1080 can be calculated through a regression function such as d=C1+C2*dV.” The distance “d” is calculated using the change of speed dV, which includes the gradient information for downhill 1020. Thus, the control distance “d” is calculated based on the gradient information in respect of terrain prior to the crest (i.e. the second crest in Fig. 10a).)

    PNG
    media_image3.png
    126
    575
    media_image3.png
    Greyscale


Regarding claim 17:
Follen discloses:
wherein the predetermined control distance is arranged to decrease with increasing gradient of the terrain prior to the crest based on the gradient information


Regarding claim 18:
Follen discloses:
wherein the predetermined control distance is arranged to increase with increasing downhill gradient of the terrain prior to the crest, based on the gradient information.
(The same rational in regard to claim 17 applies here. As the downhill gradient (i.e. a negative gradient) increases, the change of speed dV increases. Since dV increases, the control distance “d” also increases from the equation d= C1 + C2*dV)

	Regarding claim 25:
	Follen discloses:
The vehicle comprising a speed control system according to claim 1
(Vehicle system 100 includes an electric or engine control unit (ECU) (para 0021))

	Regarding claim 26:
	Follen discloses the same claim limitations as recited above in claim 1.

	Regarding claim 27:
	Follen discloses the same claim limitations as recited above in claim 1.

Allowable Subject Matter
Claims 19, 20, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

The limitation in claim 19: wherein the predetermined control distance is determined based at least in part on an identity of a selected one of a plurality of driving modes in which the vehicle is operating. (This limitation includes that the control distance is determined based on the identity of a selected one of a plurality of driving modes in which the vehicle is operating. This specific limitation is not anticipated or made obvious by the prior art on record.)
The limitation of claim 20: wherein in each of the plurality of driving modes at least one of a plurality of vehicle subsystems is caused to operate in a predetermined one of a plurality of configuration modes of that subsystem, the subsystem configuration mode being determined in dependence based on the selected driving mode, the vehicle subsystems including at least one of a powertrain subsystem, brakes subsystem and a suspension subsystem. (This 
The limitation of claim 22: wherein the driving modes include at least one mode adapted for driving over the high drag surfaces, wherein the predetermined control distance is arranged to be lower for control modes adapted for operation on the high drag surfaces relative to control modes adapted for operation on low drag surfaces, for a given driving surface topography. (This limitation includes where the driving modes include at least one mode for driving over high drag surfaces, wherein the control distance is arranged to be lower for control modes adapted for operation on high drag surfaces relative to control modes adapted for operation on low drag surfaces. This specific limitation is not anticipated or made obvious by the prior art on record.)

Response to Arguments
Applicant's arguments, pages 9-10, filed 02/26/2021 with respect to 35 U.S.C 102 have been fully considered but they are not persuasive. 
The applicant recites that Follen does not teach "control the speed of the vehicle to achieve the predetermined crest speed value at a predetermined speed location with respect to the crest of the slope, the predetermined speed location being determined at least in part based on the gradient information in respect of terrain prior to the crest, wherein if the gradient information indicates the driving surface is not inclined above a substantially horizontal plane by more than the first predetermined amount the predetermined speed location is a first, non-zero, speed distance ahead of the crest," as recited by independent claim 1. The examiner respectfully disagree. See the 35 U.S.C 102(a)(2) rejection above for the rejection to amended claim 1. Follen teaches the predetermined speed location being a non-zero, speed distance ahead of the crest in Fig. 10, and para 0059.

Furthermore, in page 10 of the remarks, the applicant recites “One having ordinary skill in the art will appreciate that Follen provides that a vehicle continues to decelerate right up until the ridge of the crest such that the target speed is achieved at the ridge of the crest. In contrast, the recited speed control system specifies that the target speed is achieved at a non-zero distance prior to the crest.” Nowhere in amended claim 1 does it recite that the target speed is achieved at a non-zero distance prior to the crest. Amended claim 1 recites the target speed is achieved at a distance ahead of the crest; the proper definition of “ahead” is in a forward direction or position, forward, or in front, which is taught by Follen as recited above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669